854 F.2d 1327
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Edward J. TOWNS, Edward M. Brown and William Lester.
No. 88-1226.
United States Court of Appeals, Federal Circuit.
July 14, 1988.

Before PAULINE NEWMAN and BISSELL, Circuit Judges, and EDWARD D. RE, Chief Judge.*
PAULINE NEWMAN, Circuit Judge.

DECISION

1
The decision of the Board of Patent Appeals and Interferences (Board) of the U.S. Patent and Trademark Office (PTO), rejecting all claims of patent application Serial No. 441,109, inventors Edward J. Towns, Edward M. Brown and William Lester, is affirmed on the basis of the opinion of the Board.

OPINION

2
The Board held that the Towns et al. transparent closure member or cap equipped with tines, in combination with a "telltale" that is disrupted by the tines when the cap is rotated, would have been obvious in view of certain references in combination.  The Waring, Wenger, and Smith references all relate to tamper-indicating closures, and the PTO did not err in combining these references.  The Board's use of the term "collective teachings" is not inapt as applied to the specific facts at issue.


3
Towns et al. argue that the PTO has recently granted patents "on closures of type akin to the Towns et al.", of later filing date and illustrating inconsistent reasoning by the PTO.  Whether or not these patents were improvidently granted, the case before us must be considered solely on its individual merit and the applicable law.



*
 The Honorable Edward D. Re, Chief Judge, United States Court of International Trade, sitting by designation pursuant to 28 U.S.C. Sec. 293(a)